Citation Nr: 1233365	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  09-46 401	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUE

Entitlement to an increased rating for a meniscal tear of the left knee, evaluated as 20 percent disabling.



ATTORNEY FOR THE BOARD

S. Coyle, Counsel







REMAND

The Veteran served on active duty from June 1998 to June 2002. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).

By the January 2009 rating decision, a temporary 100 percent rating for a period of convalescence following surgery was awarded.  The temporary total rating was made effective from December 12, 2007, to February 12, 2008, and the question of extension of such a rating under 38 C.F.R. § 4.30 is not on appeal.  Thus, the issue before the Board is entitlement to a rating higher than 20 percent.

In her November 2009 substantive appeal, the Veteran contended that the symptomatology associated with her service-connected left knee disability has increased in severity since her last VA examination in November 2008.  Specifically, she alleged an increase in her pain, as well as a greater impairment of her activities of daily living.  Because the RO, in its statement of the case, included consideration of pain and limitation of motion as symptoms of the service-connected disability despite having earlier awarded the 20 percent rating based on subluxation or lateral instability, see 38 C.F.R. § 4.71a, Diagnostic Code 5257, the Veteran should be scheduled for a VA examination to ascertain the current level of severity of her service-connected left knee disability.  See VAOPGCPREC 11-95 (1995).  

In addition, it appears that the Veteran continues to receive treatment for her knee from her private treatment provider, Dr. R.J.S.  Thus, pertinent ongoing treatment records, dated since August 2008 should be obtained and associated with the claims folder.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the Veteran's written authorization, contact Dr. R.J.S. and request that all records of treatment that the Veteran may have received for her left knee be provided for inclusion with the record.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran of the attempts made and allow her the opportunity to obtain the records.

2.  Schedule the Veteran for a VA examination to determine the current severity of her service-connected left knee disorder.  The claims file should be made available to and reviewed by the examiner in connection with the examination.  The examination should include range-of-motion studies.  With regard to range-of-motion testing, the examiner should report at what point (in degrees) that pain is elicited as well as whether there is any functional loss due to pain, weakened movement, excess fatigability or incoordination, etc.  All functional losses should be equated to additional loss of motion (in degrees) beyond what is shown clinically.  

The examiner should also comment on whether there is impairment of the tibia and fibula, with nonunion and loose motion, or malunion with moderate or marked knee or ankle disability; dislocation of the semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; other impairment caused by recurrent subluxation or lateral instability.  The level of disability caused by any instability or recurrent subluxation should be described as "slight," "moderate," or "severe."

3.  After the above has been completed, re-adjudicate the issue, taking into consideration all evidence added to the file since the most recent VA adjudication.  If the claim continues to be denied, the Veteran must be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

